BABLITCH, J.
(dissenting). The majority concludes that the right to claim total permanent disability is extinguished by the death of the injured worker, and that neither the surviving spouse nor the estate may claim total permanent disability benefits which the disabled worker failed to claim in his or her lifetime. Although I agree that a dependent (such as a surviving spouse) may not bring such a claim, I *298disagree that the right to claim total permanent disability is extinguished by the death of the injured worker. The title and right to recover compensation vests in the employee at the time of injury. This right is contractual in nature, which the employee has earned in lieu of wages, and therefore should not be forfeited at death absent explicit authority to the contrary. Because there is no such statutory authority to the contrary, I conclude that the injured employee’s estate has the right to this claim. Accordingly, I would affirm the holdings of the trial court and the commission, and modify the holding of the appellate court, to the effect that the personal representative of the injured employee’s estate be permitted to recover the compensation due.
My basic premise is that the statutes confer a title and right in the employee to recover compensation, including total permanent disability compensation, which vests at the time of injury. Section 102.03(4), Stats. 1971, in effect at the time of injury, stated: "The right to compensation and the amount thereof shall in all cases be determined in accordance with the provisions of law in effect as of the date of the injury.” In State ex rel. Briggs & Stratton v. Noll, 100 Wis. 2d 650, 302 N.W.2d 487 (1981), this court had occasion to interpret sec. 102.03(4), and concluded that the right to compensation vests at the time of injury. "When the injuries in question occurred, this statute operated immediately to vest the right to compensation and fix the amount thereof 'in accordance with the provisions of law in effect as of the date of the injury.’ ” Id. at 656.
Does this vested right survive death? The right to recover Worker’s Compensation benefits is contractual in nature by the very terms of the Act. The majority agrees that the purpose of the Act is to *299provide a statutorily controlled contract, implied by law, providing compensation "in lieu of wages,” to account for the living expenses of the injured employee and his family. See Milwaukee v. Industrial Comm., 185 Wis. 307, 309-10, 201 N.W.2d 251 (1924); Speelmon Elevated Tank Serv. v. Industrial Comm., 2 Wis. 2d 181, 185, 85 N.W.2d 834 (1957); Pigeon v. ILHR Department, 109 Wis. 2d 519, 525, 326 N.W.2d 752 (1982). Because contractual rights survive death, P.C. Monday T. Co. v. Milwaukee Co. E. Comm., 24 Wis. 2d 107, 111, 128 N.W.2d 631 (1964); sec. 895.01, Stats. 1971, the right to total permanent disability compensation survives death.
Further support for this argument is derived from the fact that wages which are owed and due when the worker dies survive death. Section 103.39(2), Stats. 1971; cf. Estate ofRiebs, 8 Wis. 2d 110, 98 N.W.2d 453 (1959). For the same reason that wages survive death, it is wholly unreasonable to insist that under our compensation act all the money due an employee "in lieu of wages” is lost upon death. McKenzie did not receive wages due to his total permanent disability. The benefit he was entitled to receive was "in lieu of wages.” Had he not been disabled, and had wages been owed him at the time of his death, those wages owing, without any question, would have survived his death.
This conclusion is in accord with the general principle that workmen’s compensation due, but unpaid, at the time of death becomes an asset of the employee’s estate, in the absence of any provision to the contrary, and may be recovered by his personal representative. 82 Am. Jur. 2d Workmen’s Compensation, sec. 686, pp. 370-71 (1976). The compensation awarded by the commission to the personal represen*300tative of James McKenzie was due and unpaid in the sense those words are used in our statute and cases.
The State argues that Dowe v. Specialty Brass Co., 219 Wis. 192, 195, 262 N.W.2d 605 (1935), stands for the proposition that the injured worker’s estate has no right to a claim not initiated by the worker himself prior to his death. Dowe is wholly inapplicable. Dowe involved a claim by the deceased worker’s estate for unaccrued installments which had not become due, which were pursuant to a claim for partial disability compromised prior to the employee’s death. In denying the executor of the estate the right to claim the unpaid installments, the Dowe court correctly noted that sec. 102.47(2), Stats., expressly provides that remaining unaccrued compensation shall be paid to dependents directly, without the necessity of a lengthy estate administration. Cf. Milwaukee v. Ind. Comm., 185 Wis. at 310. The present case involves accrued compensation for total permanent disability for which the legislature did not provide the type of legislative "short-cut” that they specifically provided for unac-crued compensation. The absence of such a legislative "short-cut” for accrued compensation simply requires that the compensation travel the ordinary course through the estate administration. Cf. 2 Larson, Workmen’s Compensation Law, sec. 58.41 ("Accrued but unpaid installments are, of course, an asset of the estate_” (Citations omitted.))
The conclusion that total permanent disability compensation survives death is further bolstered by language in Milw. v. Ind. Comm., to the effect that the death of the injured employee,
"merely cut off the possibility of further payment to him, but did not cut off or extinguish the right that he then had to compensation.
*301"The title and right to the entire compensation ... was as much in him at the time of death as it would have been title to the funds if the award had been made and paid before his death.” Milw. v. Ind. Comm., 185 Wis. at 310.
The court went on to hold that by statute, the particular award in that case could go directly to the widow. Id. Without the statute, "the fund here awarded might have properly become a part of his estate. ..." Id.
Finally, I emphasize that the Workmen’s Compensation Act is a remedial statute. Remedial statutes are to be liberally construed to their fullest reasonable scope to carry out their humane purposes, i.e. to provide compensation in lieu of wages. As this court stated in Kiel v. Industrial Commission, 163 Wis. 441, 444-45, 185 N.W. 68 (1916):
"We may well say here, what has been, in terms, or effect, said many times before, that the Workmen’s Compensation Law is a humane remedial enactment, which was placed upon our statute books to give vitality to the idea that personal injury losses incident to employee service, are as much a part of the labor cost of such service as wages paid and should, in some practicable way, be so treated. Therefore the legislative language used in the act to that end should be as liberally construed to effect the beneficent purpose intended, as it reasonably can be. ... Rules of strict construction are not applicable to the law, as the results of the many cases which have come to this court amply illustrate. ...”
The majority concludes that because there is no express provision in the statutes for the filing of a claim for total permanent compensation after the *302employee’s death, it follows that no award can be made of compensation for the first time after that employee’s death. However, in construing the Act, this court has historically gone beyond the explicit wording of the Act itself and spelled out rights and duties as reasonably implied under the statute. For instance, the majority concedes that this court has liberally interpreted sec. 102.06, Stats., to "expand within reason what is covered’ service ...,” State v. LIRC, 136 Wis. 2d 281, majority opinion at page 288, with regard to the joint liability of an employer and contractors or subcontractors under the employer. See Green Bay Packaging, Inc. v. ILHR Dept., 72 Wis. 2d 26, 37, 240 N.W.2d 422 (1976).
The rule of liberally construing the Workmen’s Compensation statutes is not exclusive to this example. The casebooks contain many other illustrative instances where this court has spelled out rights and duties as implied under the act but not provided for expressly. For example, the court has consistently held that "performing service growing out of and incidental to his employment,” sec. 102.03(l)(c), Stats., must be liberally construed to include all services that can reasonably be said to come within it. Severson v. Industrial Comm., 221 Wis. 169, 175, 266 N.W. 235 (1936); Fels v. Industrial Comm., 269 Wis. 294, 297-98, 69 N.W.2d 225 (1955).
To provide another example, nowhere in the statute is there any provision that the recently created supplemental benefit fund, sec. 102.66, Stats., is fully retroactive. Yet in State v. ILHR Department, 101 Wis. 2d 396, 304 N.W.2d 758 (1981), this court so held. As Justice Day stated, "the legislature could have included express provisions within the statute, specifying such a limited retroactive application, if *303that had been its intent.” Id. at 405. Therefore, contrary to the position assumed by the majority, even in the absence of express authority in the Act for the personal representative to file this claim for compensation upon the employee’s death, the existence of such a right is not precluded if the right is conferred by reasonable and fair implication incident to the authority expressly granted by the statute.
In conclusion, I reiterate that the legislature has not stated that an injured employee’s rights to compensation terminate upon his or her death. The majority opinion writes such a requirement into the statute. The Act, as previously interpreted by this court, vests a contractual title and right to compensation at the time of injury, which the employee has earned in lieu of wages. That right should not be "extinguished” without express authority.
To refuse recovery here defeats the remedial and protective purposes the Worker’s Compensation Act was designed to achieve, and hardly gives the Act the liberal construction which traditionally has been accorded it. Indeed, it is directly contrary to the cases of this court and to the statutes themselves. Accordingly, I dissent.
I am authorized to state that JUSTICE ROLAND B. DAY joins in this dissent.